Citation Nr: 1339825	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  09-15 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to special monthly compensation (SMC) based on aid and attendance (A&A).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to August 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case is currently under jurisdiction of the RO in Portland, Oregon.

The Veteran failed to report for a scheduled Board hearing before a Veterans' Law Judge (VLJ) in September 2012.

In November 2012 and June 2013 the Board remanded the Veteran's claim for additional development.  The case is once again before the Board.

By way of relevant history, a January 2004 rating decision granted the Veteran SMC based on housebound status.  He was rated 100 percent disabled for PTSD and other service connected disabilities ratable at 60 percent or more from November 2000.  A July 2004 rating decision modified the level of SMC to include entitlement to loss of use of creative organ.  Thus, the issue on appeal is characterized as entitlement to SMC on account of the need for A&A of another as reflected on the title page.

A review of Virtual VA reveals that it contains VA treatment records relevant to the issue on appeal.  Further, this appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should be applied to this electronic record.


FINDINGS OF FACT

The Veteran's service-connected disabilities do not render him in need of regular aid and attendance of another person; moreover, he is not permanently housebound by reason of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for the assignment of special monthly compensation, based on the need for regular air and attendance of another, are not met. 38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350, 3.352 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).

The May 2008 VCAA letter explained what evidence was necessary to substantiate the Veteran's claim of entitlement to SMC.  This letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In addition, the May 2008 VCAA notice letter from VA was provided prior to initial adjudication of the Veteran's claim and explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The record reflects that the Veteran was denied Social Security Administration (SSA) denied disability benefits in 2004.  The Board finds that a remand for SSA records in this case would result only in an unnecessary dearly. See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  First, the Veteran does not assert that his SSA records are relevant. 38 U.S.C. §§ 5103A(a),(b),(c)(3); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (affirming the Board's decision, and stating that "[t]he appellant does not argue-and the record does not indicate-that the SSA records will provide any potentially relevant evidence relating to the appellant's mental health.").  Second, there is no reasonable possibility that the SSA records would substantiate the claim for SMC benefits.  As the Board is concerned with the Veteran's present level of disability.  In addition, the Veteran has been provided with an appropriate VA aid and attendance/house examination conducted in September 2007.  Moreover, he has submitted a September 2006 and a June 2008 private physician's report in support of A&A in support of his claim.

In June 2013, the Board remanded the claim to ascertain the facts regarding the Veteran's physical condition.  In August 2013, the Appeals Management Center sent the Veteran a letter and requested that he provide employment records and current status of employment, a copy of his driver's license and driving record, and statements from his neighbors and past employers.  The Veteran did not respond.  The Board finds that VA has fulfilled its duty to assist the Veteran in this regard and notes that a claimant must cooperate fully with VA's reasonable efforts to obtain relevant records.

For these reasons, the Board finds that VA has complied with the VCAA notification and assistance requirements.  The claim of entitlement to SMC is ready to be considered on the merits.

SMC based on A&A

Under 38 U.S.C.A. § 1114(l), special monthly compensation is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person. 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person. 38 U.S.C.A. § 3 .350(b).

Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person: the inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; inability of the Veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; and the inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).

It is not required that all the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need. 38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in section 3.352(a) must be present for a grant of SMC based on need for aid and attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice. 38 C.F.R. § 3.352(a). 

The Veteran is in receipt of service connection for the following disabilities: posttraumatic stress disorder (PTSD) (100 percent); migraine and chronic tension-type headaches (30 percent); peripheral neuropathy, left upper extremity (30 percent); coronary artery disease (30 percent); diabetes mellitus (20 percent); peripheral neuropathy, right upper extremity (20 percent); peripheral neuropathy, right lower extremity (20 percent); tinnitus (10 percent); bilateral hearing loss (noncompensable); and erectile dysfunction (noncompensable).

He is also in receipt of SMC "K" on account of loss of a creative organ and SMC "S" on account of PTSD rated 100 percent and additional service-connected disabilities independently ratable at 60 percent.  The issue before the Board is whether he has a service-connected disability and/ or disabilities that render him so helpless as to be in need of aid and attendance.

In July 2007, the Veteran filed a claim for aid and attendance.  With the claim, he submitted a private physician's report in support of A&A dated September 2006, which indicated that the Veteran requires a cane to walk and is restricted in his ability to feed, bathe, and dress himself as he requires assistance and modified dress.  The physician indicated that the Veteran is not permanently bedridden.

VA medical records reveal that the Veteran was hospitalized in July 2002 when he sustained a fall in the bathroom, hitting his head.  His wife observed three to four episodes of blackouts within the hour of the fall.  The Veteran has been in a wheelchair since 2000.

An August 2007 VA treatment record notes that the Veteran walks to take photos, mows his lawn, and performs gardening on his hands and knees.

In September 2007, the Veteran submitted a statement which listed individuals whom he relies upon to assist him with care and transport.  He explained that due to his PTSD, it is difficult for him to be around or trust others.  He also lives in a relatively isolated area.  He explained that he is using a wheelchair daily, along with forearm crutches, and uses a cane on occasion.  The Veteran further explained that it is difficult for him to safely shower as he has fallen getting in and out of the shower.  There are a couple of people who come to check on him if they have not heard from him in a day or two. 

At a VA A&A examination in September 2007, the Veteran indicated that although he can be alone for some periods, someone needs to check on his safety daily because of his frequent spells of passing out.  The Veteran was determined to be at an increased risk for falls despite being able to perform most daily activities.

A June 2008 private physician's report for A&A reveals that the Veteran cannot walk unaided.  He is restricted in performing necessary daily activities such as food preparation, bathing, and dressing.  He cannot leave home without assistance (requires a full time driver), and the Veteran requires home health nursing assistance for daily medication preparation.  The physician also considered other disabilities (to include service-connected disabilities) which affects the need for A&A.

A March 2009 VA examination for nerves revealed that the Veteran has a difficult time ambulating (limited to less than 10 feet).  The examiner noted that based on the Veteran's history and examination, he would not be able to tolerate standing on firm surfaces for more than four hours.  His difficulty with ambulation was related to his peripheral neuropathy, for which he is service connected. 

VA treatment records from 2008 and 2009 show that the Veteran has increased trouble with basic ambulation as he falls easily.  Although he is not in the current care of a nursing home or assisted living facility, a primary care physician noted that the Veteran was marginal in his ability to continue living alone and commented that he may have to consider assisted living. 

In a May 2009 statement, the Veteran stated that the reason why he is not in a nursing home facility is because he has the support of extended family as he believes his PTSD prevents him from being in such an environment surrounded by unfamiliar people. 

Recent VA treatment records from 2011 and 2012 reveal that the Veteran relies on the care of his wife who lives with him at home.  The Veteran appears to be attending rehabilitation sessions designed to increase the Veteran's ability to care for himself.  However, the evidence shows that the Veteran is having difficulty adjusting to the rehabilitation.  He declines to perform certain activities at this point and it is clear that he would be unable to perform basic household and hygienic tasks without the help of his wife.

Here, there is a wild conflict in the record.  In essence, the positive evidence, if credible, would tend to establish that he could not safely attend to the wants of nature or dress himself without falling.  However, a more thorough examination disclosed that the motor and sensory skills were intact and that there were no neurologic manifestations that would interfere with daily life.  In addition, there was evidence that he remained actively employed as a veterans assistance officer.

Various lay statements of friends and family members were submitted in support of the Veteran's claim.  Such statements bear a common theme as they discuss how the Veteran is having an increasingly difficult time with basic ambulation and also notes his tendency to fall easily.  His friends and family expressed a deep concern with leaving the Veteran to do his own household tasks and care for himself, due to the effects of his service connected disabilities (namely PTSD and his peripheral neuropathy).  They believe that the Veteran faces hazards of daily living as his decline in mobility and peripheral neuropathy make it quite formidable to perform basic tasks of daily living (e.g., changing clothes, bathing, preparing food, administering medicine, etc.). 

In December 2012, the Veteran was afforded a VA examination for an initial evaluation of residuals of traumatic brain injury (TBI).  The VA examiner raised some issues, finding inconsistencies in Veteran's report of history.  The VA examiner stated that the Veteran currently works as a tribal veterans assistance officer doing counseling and is very active in this role. 

Upon motor and sensory examination, the VA examiner found that the Veteran's motor and sensory skills were intact for both upper and lower extremities.  The examiner reviewed various different facets of functioning and skill and determined the following.  There were no complaints of impairment of memory, attention, concentration, or executive functions.  Judgment was normal.  Social interaction was routinely appropriate.  He appeared always oriented to person, time, place, and situation.  Motor activity was normal.  Visual spacial orientation was normal.  There were no subjective symptoms that interfere with daily living or work.  No neurological effects that interfere with daily living or work were noted.  The Veteran was able to communicate by spoken and written language, and consciousness was normal.  

In June 2013, in light of the inconsistent evidence of record, the Board remanded this case to afford the Veteran additional opportunity to present evidence and argument regarding his physical condition.  There was no response to the RO's request for employment records, current status of employment, a copy of the Veteran's driver's license, nor a copy of his driving record.

The Board attempted to clarify the record.  However, the Veteran failed to respond.  The duty to assist is not always a one-way street; nor is it a blind alley.  Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

Based on the record, the Board finds that the weight of the evidence reflects that the Veteran does not require the aid and attendance of another.  All of the physicians indicated that the Veteran required some assistance due to his service-connected disabilities.  However, the level of disability averred by the Veteran and the lay statements of record conflict with the findings in the December 2012 VA examination report.  While the September 2007 VA A&A examination report and June 2008 private physician's report for A&A indicated that the Veteran's service-connected disabilities caused symptoms that resulted in the Veteran's need for assistance with some activities, the Board finds that the more probative evidence consists of the December 2012 VA examination report suggesting that the Veteran appears to be able to function normally without requirement of aid or assistance of another.  

The December 2012 VA examination, conducted by a neurologist, portrays the Veteran's physical condition in a different light than the preceding evidence of record, to include lay statements.  The findings of this examination discuss the Veteran's current level of functionality.  While a March 2009 VA examination for nerves related the Veteran's difficulty with ambulation to his service-connected peripheral neuropathy, the December 2012 VA examination report indicated that his motor and sensory skills were intact for both upper and lower extremities.  The objective evidence is in stark contrast to the lay statements of record that indicate that such peripheral neuropathy puts the Veteran at risk for falls.  Similarly it was noted that his social interaction was routinely appropriate and that he was very active in his role as a tribal veterans assistance officer.  This evidence is inconsistent with the Veteran's September 2007 and May 2009 statements regarding his ability to interact with others and trust others.  Finally, there was no mention during the December 2012 VA examination of the Veteran's lack of mobility, to include the use of mobility assistance devices, such as a wheelchair, crutches, or a cane.  

While the Veteran is competent to report his fear of falling and a decrease in his ability to ambulate, we find that he has not presented credible evidence regarding his ability to function.  Indeed, in August 2007 VA treatment records only one month after the Veteran filed his claim for A&A, he stated that he was able to walk to take photos, mow his lawn, and perform gardening on his hands and knees.  To the extent the Veteran has reported a tendency to fall when left alone, such a statement is inconsistent with the objective findings at the December 2012 VA examination.  The Board finds that the Veteran's general assertions and lay evidence that he is so helpless as to need regular aid and attendance are inconsistent with the normal findings on examination.  His service-connected disabilities do not prevent him from dressing or undressing himself; do not require frequent adjustment of appliances; do not prevent him from feeding himself; and do not prevent him from attending to the want of nature.  Furthermore, he is not bedridden due to the service-connected disabilities.  We find that the lay evidence is not credible.

Therefore, the Veteran is not entitled to SMC based on aid and attendance or housebound status.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

Entitlement to special monthly compensation, based on the need for aid and attendance, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


